ORDER

This matter came before the Court on the parties’ Joint Petition for Disbarment by Consent in the above entitled matter, it is this 5th day of June, 2015;
ORDERED, by the Court of Appeals of Maryland, that the Joint Petition be, and it is hereby GRANTED; and it is further,
ORDERED, that the Respondent, Brynee Kyonne Baylor, is hereby disbarred from the practice of law in the State of Maryland for engaging in professional misconduct involving violations of Maryland Lawyers’ Rules of Professional Conduct 3.15 and 8.4(c); and it is further,
ORDERED, that the Clerk of this Court shall remove the name Brynee Kyonne Baylor from the register of attorneys in the Court and certify that fact to the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-772(d).